CHANGE IN CONTROL AGREEMENT

This CHANGE IN CONTROL AGREEMENT (this “Agreement”), is made as of December 27,
2004 by and between by and between, Jacuzzi Brands, Inc., a Delaware
corporation, with its principal office at Phillips Point – West Tower, 777 South
Flagler Drive, Suite 1100, West Palm Beach, Florida 33401 (the “Company”), and
Robert Hennemuth (“Executive”).

WITNESSETH:

WHEREAS, Executive is currently employed by the Company as Vice President Human
Resources;

WHEREAS, the Company believes it to be in the best interest of the Company and
its shareholders to assure that the Company will have the continued dedication
of the Executive, notwithstanding the possibility, threat or occurrence of a
Change in Control (as defined in Section 1 below); and

WHEREAS, the Company believes it is imperative to diminish the distraction of
the Executive by virtue of the personal uncertainties and risks created by a
pending or threatened Change in Control.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the parties agree as
follows:

1. Definitions.

a. “Accrued Benefits” means any amounts or benefits owing to Executive under the
then applicable employee benefit plans, practices, programs or policies of the
Company and any long term incentive or equity plans of the Company.

b. “Accrued Obligations” means any base salary earned but unpaid, any accrued
but unused vacation pay payable pursuant to the Company’s policies, any earned
or declared annual bonus for any complete fiscal year which has not then been
paid, and any unreimbursed business expenses payable pursuant to the Company’s
policies.

c. “Act” means the Securities Exchange Act of 1934, as amended from time to
time.

d. “Board” means the board of directors of the Company.

e. “Cause” means (i) Executive’s refusal or willful failure to perform
Executive’s duties; (ii) Executive’s willful misconduct or gross negligence with
regard to the Company or its affiliates or their business, assets or employees
(including, without limitation, Executive’s fraud, embezzlement or other act of
dishonesty with regard to the Company or its affiliates); (iii) Executive’s
willful misconduct which has a material adverse impact on the Company or its
affiliates, whether economic, or reputation wise or otherwise, as determined by
the Board; (iv) Executive’s conviction of, or pleading nolo contendere to, a
felony or any crime involving fraud, dishonesty or moral turpitude;
(v) Executive’s refusal or willful failure to follow the lawful written
direction of the Board; or (vi) Executive’s breach of a fiduciary duty owed to
the Company or its affiliates.

f. “Change in Control” means the occurrence of any of the following (i) any
“person” as such term is used in Sections 13(d) and 14(d) of the Act (other than
the Company, any trustee or other fiduciary holding securities under any
employee benefit plan of the Company, or any company owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of Common Stock of the Company), is or becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Act), directly or
indirectly, of securities of the Company representing twenty-five percent (25%)
or more of the combined voting power of the Company’s then outstanding
securities; (ii) during any period of two (2) consecutive years, individuals who
at the beginning of such period constitute the Board, and any new director
(other than a director designated by a person who has entered into an agreement
with the Company to effect a transaction described in clause (i), (iii), or
(iv) of this paragraph) whose election by the Board or nomination for election
by the Company’s stockholders was approved by a vote of at least two-thirds of
the directors then still in office who either were directors at the beginning of
the two-year period or whose election or nomination for election was previously
so approved, cease for any reason to constitute at least a majority of the
Board; (iii) a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than fifty percent (50%) of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation;
provided, however, that a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no person
acquires more than twenty-five percent (25%) of the combined voting power of the
Company’s then outstanding securities shall not constitute a Change in Control
of the Company; or (iv) the stockholders of the Company approve a plan of
complete liquidation of the Company or the consummation of the sale or
disposition by the Company of all or substantially all of the Company’s assets
other than (x) the sale or disposition of all or substantially all of the assets
of the Company to a person or persons who beneficially own, directly or
indirectly, at least fifty percent (50%) or more of the combined voting power of
the outstanding voting securities of the Company at the time of the sale or
(y) pursuant to a spinoff type transaction, directly or indirectly, of such
assets to the stockholders of the Company. Notwithstanding the foregoing, in no
event shall a Change in Control be deemed to have occurred, with respect to the
Executive, if the Executive is part of a purchasing group which consummates a
transaction causing a Change in Control. The Executive shall be deemed “part of
a purchasing group” for purposes of the preceding sentence if the Executive is a
direct or indirect equity participant in the purchasing company or group.

g. “Code” means the Internal Revenue Code of 1986, as amended.

h. “Common Stock” means the common stock, par value $.01 per share, of the
Company.

i. “Date of Termination” means (i) if the Executive’s employment is terminated
by the Company for Cause, or by the Executive for Good Reason, the date of
receipt of the Notice of Termination or any later date specified therein, as the
case may be, (ii) if the Executive’s employment is terminated by the Company
other than for Cause or Disability, the Date of Termination shall be the date on
which the Company notified the Executive of such termination and (iii) if the
Executive’s employment is terminated by reason of death or Disability, the Date
of Termination shall be the date of death or the date that is 30 days after
receipt by the Executive or Executive’s legal representative of a Notice of
Termination for Disability, as the case may be.

j. “Disability” means the Executive (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or (ii) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under an accident and health plan covering employees of the
participant’s employer.

k. “Good Reason” means the occurrence of any of the following circumstances:
(i) any material demotion of Executive on or after the Change in Control from
Executive’s position as Vice President Human Resources; (ii) a failure by the
Company to pay Executive’s base salary in accordance with the Company’s payroll
practices in effect immediately prior to the Change in Control, or if more
favorable the Company’s payroll practices in effect after the Change in Control;
(iii) if Executive is then based at the Company’s principal executive office, a
relocation of the Company’s principal executive office to a location more than
both thirty-five (35) miles from Executive’s residence at the time of the
relocation or a relocation of Executive from the principal executive office;
(iv) any reduction in the Executive’s base salary or annual target bonus; or
(v) at any time beginning on the date which is six months following the date of
the Change in Control, Executive is not the senior-most human resources officer
in the Company, including all entities consolidated with the Company or into
which the Company has been consolidated for purposes of financial accounting.

l. “Highest Base Salary” means the greater of (i) the Executive’s annual base
salary as in effect at the time of termination, or (ii) the Executive’s annual
base salary for the calendar year immediately preceding the calendar year in
which the Change in Control occurs.

m. “Highest Bonus” means the greater of (i) Executive’s target bonus for the
fiscal year in which the termination occurs, or (ii) the Executive’s target
bonus in the fiscal year immediately preceding the date in which the Change in
Control occurs.

n. “Notice of Termination” means a written notice which (i) indicates the
specific termination provision in this Agreement relied upon, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated and (iii) if the Date of Termination is other than the
date of receipt of such notice, specified the termination date (which date shall
be not more than thirty days after the giving of such notice).

o. “Welfare Benefits” means all benefits under welfare benefit plans, practices,
policies and programs provided by the Company and its affiliated companies
(including, without limitation, medical, prescription, dental, disability,
employee life, group life, accidental death and travel accident insurance plans
and programs) to the extent applicable generally to other peer executives of the
Company and its affiliated companies.

2. Termination During the Two-Year Period Following a Change in Control. The
termination of Executive’s employment during the two (2) year period following a
Change in Control shall be governed by the provisions of this Section.

a. Without Cause or For Good Reason. If during the two (2) year period following
a Change in Control, the Company terminates the Executive’s employment without
Cause or the Executive terminates employment for Good Reason, the Executive
shall be entitled to receive (A) Accrued Obligations; (B) a lump sum amount
equal to the sum of (i) the product of two (2), multiplied by the Executive’s
Highest Base Salary, plus (ii) the product of two (2), multiplied by the
Executive’s Highest Bonus, plus (iii) the Tax Reimbursement Payment payable in
accordance with Section 3 below, if any; (C) Accrued Benefits, which shall be
paid in accordance with the terms of the applicable plans, practices, programs
or policies; (D) two years additional service and compensation credit (at the
Executive’s then compensation level) for pension purposes under any defined
benefit type qualified or nonqualified pension plan or arrangement of the
Company (a “Pension Plan”), which payments shall be made through and in
accordance with the terms of the nonqualified defined benefit pension
arrangement if any then exists, or, if not, in an actuarially equivalent lump
sum (using the actuarial factors then applying in the Company’s defined benefit
plan covering the Executive); provided, however, that if any Pension Plan
maintained by the Company immediately prior to a Change in Control is terminated
on or after the Change in Control and before the date the Executive’s employment
terminates, then the amount payable under clause B above shall be increased by
amount equal to the excess of (x) the amount the Executive would be entitled to
receive pursuant to the terms of the terminated plan if the plan had not been
terminated and the Executive had received additional service and compensation
credit pursuant to the provisions of this clause (D) and (y) benefits the
Executive received or will receive pursuant to the terminated plan; (E) an
amount equal to two multiplied by the maximum annual Company contribution then
in effect at the time of a Change in Control under any type of qualified or
nonqualified 401(k) plan (assuming Executive deferred the maximum amount and
earns his then current salary); (F) for a two year period after the
Termination’s Date or such longer period as may be provided by the terms of the
appropriate plan, program, practice or policy, the Company shall continue to
provide Welfare Benefits to the Executive and/or the Executive’s family at least
equal to those which would have been provided to them in accordance with such
plans, programs, practices and policies; and (G) accelerated vesting of all
equity compensation under any equity based compensation plans, programs or
policies of the Company. Payments under (F) above may at the discretion of the
Company be made by continuing participation of Executive in the Welfare Benefits
as a terminee, by paying the applicable COBRA premium for Executive and his
dependents, or by covering Executive and his dependents under substitute
arrangements.

b. With Cause, Without Good Reason, Death or Disability. If during the two (2)
year period following a Change in Control (i) the Company terminates the
Executives employment for Cause, (ii) the Executive terminates employment
without Good Reason, or (iii) Executive’s employment terminates as a result of
death or Disability, the Executive or Executive’s estate (whichever is
applicable) shall be entitled to receive (A) the Accrued Obligations, and
(B) the Accrued Benefits which shall be paid in accordance with the terms of the
applicable plans, practices, programs, or policies.

3. Special Tax Provision.

a. In the event that any amount or benefit paid, payable, or to be paid, or
distributed, distributable, or to be distributed to or with respect to Executive
by the Company (whether pursuant to the terms of this Agreement or any other
plan, arrangement or agreement with the Company) as a result of a Change in
Control (collectively, the “Covered Payments”) is or becomes subject to the
excise tax imposed by or under Section 4999 of the Code (or any similar tax that
may hereafter be imposed), and/or any interest or penalties with respect to such
excise tax (such excise tax, together with such interest and penalties, is
hereinafter collectively referred to as the “Excise Tax”), the Company shall pay
to Executive an additional amount (the “Tax Reimbursement Payment”) such that
after payment by Executive of all taxes (including, without limitation, any
interest or penalties and any Excise Tax and other taxes imposed on or
attributable to the Tax Reimbursement Payment itself), Executive retains an
amount of the Tax Reimbursement Payment equal to the sum of (i) the amount of
the Excise Tax imposed upon the Covered Payments, and (ii) without duplication,
an amount equal to the product of (A) any deductions disallowed for federal,
state or local income or payroll tax purposes because of the inclusion of the
tax Reimbursement Payment in Executive’s adjusted gross income, and (B) the
highest applicable marginal rate of federal, state or local income taxation,
respectively, for the calendar year in which the Tax Reimbursement Payment is
made or is to be made. The intent of this Section is that (a) the Executive,
after paying his Federal, state and local income tax and any payroll taxes on
Executive, will be in the same position as if he was not subject to the Excise
Tax under Section 4999 of the Code and did not receive the extra payments
pursuant to this Section and (b) that Executive should never be “out-of-pocket”
with respect to any tax or other amount subject to this Section, whether payable
to any taxing authority or repayable to the Company, and this Section shall be
interpreted accordingly. Notwithstanding the foregoing, if it shall be
determined that the Executive is entitled to a Tax Reimbursement Payment, but
that the Covered Payment does not exceed 110% of the greatest amount (the
“Reduced Amount”) that could be paid to the Executive such that the receipt of
the Covered Payment would not give rise to any Excise Tax, then no Tax
Reimbursement Payment shall be made to the Executive and the Covered Payment, in
the aggregate, shall be reduced to the Reduced Amount.

b. Except as otherwise provided in clause (a) above, for purposes of determining
whether any of the Covered Payments will be subject to the Excise Tax and the
amount of such Excise Tax,

i. such Covered Payments will be treated as “parachute payments” (within the
meaning of Section 280G(b)(2) of the Code) and such payments in excess of the
Code Section 280G(b)(3) “base amount” shall be treated as subject to the Excise
Tax, unless, and except to the extent that, the Company’s independent certified
public accountants appointed prior to the Change in Control covered by Code
Section 280G(b)(2) or legal counsel (reasonably acceptable to Executive)
appointed by such public accountants (or, if the public accountants decline such
appointment and decline appointing such legal counsel, such independent
certified public accountants as promptly mutually agreed on in good faith by the
Company and the Executive) (the “Accountant”), deliver a written opinion to
Executive, reasonably satisfactory to Executive’s legal counsel, that Executive
has a reasonable basis to claim that the Covered Payments (in whole or in part)
(A) do not constitute “parachute payments”, (B) represent reasonable
compensation for services actually rendered (within the meaning of
Section 280G(b)(4) of the Code) in excess of the “base amount” allocable to such
reasonable compensation, or (C) such “parachute payments” are otherwise not
subject to such Excise Tax (with appropriate legal authority, detailed analysis
and explanation provided therein by the Accountants); and

ii. the value of any Covered Payments which are non-cash benefits or deferred
payments or benefits shall be determined by the Accountant in accordance with
the principles of Section 280G of the Code.

c. For purposes of determining the amount of the Tax Reimbursement Payment,
Executive shall be deemed:

i. to pay federal, state, local income and/or payroll taxes at the highest
applicable marginal rate of taxation for the calendar year in which the Tax
Reimbursement Payment is made or is to be made, and

ii. to have otherwise allowable deductions for federal, state and local income
and payroll tax purposes at least equal to those disallowed due to the inclusion
of the Tax Reimbursement Payment in Executive’s adjusted gross income.

d. In the event that prior to the time Executive has filed any of his tax
returns for the calendar year in which the Change in Control occurred, the
Accountant determines, for any reason whatever, the correct amount of the Tax
Reimbursement Payment to be less than the amount determined at the time the Tax
Reimbursement Payment was made, the Executive shall repay to the Company, at the
time that the amount of such reduction in Tax Reimbursement Payment is
determined by the Accountant, the portion of the prior Tax Reimbursement Payment
attributable to such reduction (including the portion of the Tax Reimbursement
Payment attributable to the Excise Tax and federal, state and local income and
payroll tax imposed on the portion of the Tax Reimbursement Payment being repaid
by Executive, using the assumptions and methodology utilized to calculate the
Tax Reimbursement Payment (unless manifestly erroneous)).

e. In the event that the determination set forth in (d) above is made by the
Accountant after the filing by Executive of any of his tax returns for the
calendar year in which the Change in Control occurred, but prior to one (1) year
after the occurrence of such Change in Control, Executive shall file at the
request of the Company an amended tax return in accordance with the Accountant’s
determination, but no portion of the Tax Reimbursement Payment shall be required
to be refunded to the Company until actual refund or credit of such portion has
been made to Executive, and the Executive shall pay interest to the Company
which shall not exceed the interest received or credited to Executive by such
tax authority for the period it held such portion (less any tax Executive must
pay on such interest and which he is unable to deduct as a result of payment of
the refund).

f. In the event Executive receives a refund pursuant to (e) above and repays
such amount to the Company, Executive shall thereafter file for refunds or
credits by reason of the repayments to the Company.

g. Executive and the Company shall mutually agree upon the course of action, if
any, to be pursued (which shall be at the expense of the Company) if Executive’s
claim for refund or credit is denied.

h. In the event that the Excise Tax is later determined by the Accountants or
the Internal Revenue Service to exceed the amount taken into account hereunder
at the time the Tax Reimbursement Payment is made (including by reason of any
payment the existence or amount of which cannot be determined at the time of the
Tax Reimbursement Payment), the Company shall make an additional Tax
Reimbursement Payment in respect of such excess (plus any interest or penalties
payable with respect to such excess) once the amount of such excess is finally
determined.

i. In the event of any controversy with the Internal Revenue Service (or other
taxing authority) under this Section, subject to (g) above, Executive shall
permit the Company to control issues related to this Section (at its expense),
provided that such issues do not potentially materially adversely affect
Executive, but Executive shall control any other issues. In the event the issues
are interrelated, Executive and the Company shall in good faith cooperate so as
not to jeopardize resolution of either issue, but if the parties cannot agree
Executive shall make the final determination with regard to the issues. In the
event of any conference with any taxing authority as to the Excise Tax or
associated income taxes, Executive shall permit the representative of the
Company to accompany him and Executive and his representative shall cooperate
with the Company and its representative.

j. With regard to any initial filing for a refund or any other action required
pursuant to this Section (other than by mutual agreement) or, if not required,
agreed to by the Company and Executive, the Executive shall cooperate fully with
the Company, provided that the foregoing shall not apply to actions that are
provided herein to be at the sole discretion of Executive.

k. The Tax Reimbursement Payment, or any portion thereof, payable by the Company
shall be paid not later than the fifth (5th) day following the determination by
the Accountant and any payment made after such fifth (5th) day shall bear
interest at the rate provided in Code Section 1274(b)(2)(B). The Company shall
use its best efforts to cause the Accountant, to promptly deliver the initial
determination required hereunder and, if not delivered, within ninety (90) days
after the Change in Control, the Company shall pay Executive the Tax
Reimbursement Payment set forth in an opinion from counsel recognized as
knowledgeable in the relevant areas selected by Executive, and reasonably
acceptable to the Company, within five (5) days after delivery of such opinion.
The amount of such payment shall be subject to later adjustment in accordance
with the determination of the Accountant as provided herein.

l. The Company shall be responsible for all charges of the Accountant and if
(e) is applicable the reasonable charges for the opinion given by Executive’s
counsel.

m. The Company and Executive shall mutually agree on and promulgate further
guidelines in accordance with this Section to the extent, if any, necessary to
effect the reversal of excessive or shortfall Tax Reimbursement Payments. The
foregoing shall not in any way be inconsistent with sub-paragraph (g) above.

4. Confidential Information, Non-Competition and Non-Solicitation of the
Company.

a. Executive acknowledges that as a result of Executive’s employment by the
Company, Executive will obtain secret and confidential information as to the
Company and its affiliates and create relationships with customers, suppliers
and other persons dealing with the Company and its affiliates and the Company
and its affiliates will suffer substantial damage, which would be difficult to
ascertain, if Executive should use such confidential information or take
advantage of such relationship and that because of the nature of the information
that will be known to Executive and the relationships created it is necessary
for the Company and its affiliates to be protected by the prohibition against
Competition as set forth herein, as well as the confidentiality restrictions set
forth herein.

b. Executive acknowledges that the retention of nonclerical employees employed
by the Company and its affiliates in which the Company and its affiliates have
invested training and depends on for the operation of their businesses is
important to the businesses of the Company and its affiliates, that Executive
will obtain unique information as to such employees as an executive of the
Company and will develop a unique relationship with such persons as a result of
being an executive of the Company and, therefore, it is necessary for the
Company and its affiliates to be protected from Executive’s Solicitation of such
employees as set forth below.

c. Executive acknowledges that the provisions of this Agreement are reasonable
and necessary for the protection of the businesses of the Company and its
affiliates and that part of the compensation paid under this Agreement and the
agreement to pay severance in certain instances is in consideration for the
agreements in this Section.

d. “Competition” means participating, directly or indirectly, as an individual
proprietor, partners, stockholder, officer, employee, director, joint venturer,
investor, lender, consultant or in any capacity whatsoever (within the United
States of America, or in any country where the Company or its affiliates do
business) in a business in meaningful competition with the Company’s businesses,
provided, however, that such participation shall not include (i) the mere
ownership of not more than one percent (1%) of the total outstanding stock of a
publicly held company; or (ii) any activity engaged in with the prior written
approval of the Board.

e. “Solicitation” means recruiting, soliciting or inducing, of any nonclerical
employee or employees of the Company or its affiliates to terminate their
employment with, or otherwise cease their relationship with, the Company or its
affiliates or hiring or assisting another person or entity to hire any
nonclerical employee of the Company or its affiliates or any person who within
six (6) months before had been a nonclerical employee of the Company or its
affiliates and were recruited or solicited for such employment or other
retention while an employee of the Company, provided, however, that solicitation
shall not include any of the foregoing activities engaged in with the prior
written approval of the Board.

f. If any restriction set forth with regard to Competition or Solicitation is
found by any court of competent jurisdiction, or an arbitrator, to be
unenforceable because it extends for too long a period of time or over too great
a range of activities or in too broad a geographic area, it shall be interpreted
to extend over the maximum period of time, range of activities or geographic
area as to which it may be enforceable. If any provision of this Section shall
be declared to be invalid or unenforceable, in whole or in part, as a result of
the foregoing, as a result of public policy or for any other reason, such
invalidity shall not affect the remaining provisions of this Section which shall
remain in full force and effect.

g. During and after employment with the Company, Executive shall hold in a
fiduciary capacity for the benefit of the Company and its affiliates all secret
or confidential information, knowledge or data relating to the Company and its
affiliates, and their respective businesses, including any confidential
information as to customers of the Company and its affiliates, (i) obtained by
Executive during Executive’s employment by the Company and its affiliates and
(ii) not otherwise public knowledge or known within the applicable industry.
Executive shall not, without prior written consent of the Company, unless
compelled pursuant to the order of a court or other governmental or legal body
having jurisdiction over such matter, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it. In the event Executive is compelled by order of a court or
other governmental or legal body to communicate or divulge any such information,
knowledge or data to anyone other than the foregoing, Executive shall promptly
notify the Company of any such order and Executive shall cooperate fully with
the Company in protecting such information to the extent possible under
applicable law.

h. Upon termination of Executive’s employment with the Company and its
affiliates, or at any time as the Company may request, Executive shall promptly
deliver to the Company, as requested, all documents (whether prepared by the
Company, an affiliate, Executive or a third party) relating to the Company, an
affiliate or any of their businesses or property which Executive may possess or
have under Executive’s direction or control other than documents provided to
Executive in Executive’s capacity as a participant in any employee benefit plan,
policy or program of the Company or any agreement by and between Executive and
the Company with regard to Executive’s employment or severance.

i. During the period the Executive is employed by the Company and for two
(2) years following a termination of Executive’s employment for any reason
whatsoever, Executive shall not engage in Solicitation, and shall not enter into
Competition with the Company or its affiliates.

j. In the event of a breach or potential breach of this Section, Executive
acknowledges that the Company and its affiliates will be caused irreparable
injury and that money damages may not be an adequate remedy and agree that the
Company and its affiliates shall be entitled to injunctive relief (in addition
to its other remedies at law) to have the provisions of this Section enforced.
It is hereby acknowledged that the provisions of this Section are for the
benefit of the Company and all of the affiliates of the Company and each such
entity may enforce the provisions of this Section and only the applicable entity
can waive the rights hereunder with respect to its confidential information and
employees.

k. In the event of breach, as adjudicated by a court of competent jurisdiction,
of this Section by Executive, while Executive is receiving amounts under this
Agreement, (i) Executive shall not be entitled to receive any future amounts
pursuant to this Agreement, and (ii) Executive shall be obligated to return to
the Company, within 10 days of such adjudication, all amounts paid by the
Company pursuant to this Agreement on or after the date of the breach.

l. Executive specifically agrees that the restrictive covenants and other
provisions of this Section 4 shall be enforceable by the Company’s successors
and/or assigns.

5. Notice of Termination. Any termination by the Company for Cause or for a
Disability, or by the Executive for Good Reason, shall be communicated by Notice
of Termination to the other party hereto given in accordance with Section 10(f)
of this Agreement. The failure by the Executive or the Company to set forth in
the Notice of Termination any fact or circumstance which contributes to a
showing of Good Reason or Cause shall not waive any right of the Executive or
the Company, respectively, hereunder or preclude the Executive or the Company,
respectively, from asserting such fact or circumstance in enforcing the
Executive’s or the Company’s rights hereunder.

6. Payment. Any amount due to Executive under this Agreement shall be paid in
lump sum in cash within ten days after the date of termination.

7. Release. Executive agrees that, as a condition to receiving the payments and
benefits provided hereunder, with the exception of the Accrued Obligations and
Accrued Benefits outlined in paragraph 2 above, he will execute, deliver and not
revoke (within the time period permitted by applicable law) a release of all
claims of any kind whatsoever against the Company, its affiliates, officers,
directors, employees, agents and shareholders in the then standard form being
used by the Company for senior executives (but without release of the right of
indemnification hereunder or under the Company’s By-laws or rights under benefit
or equity plans that by their terms are intended to survive termination of his
employment).

8. Full Settlement. Any amounts due under this Agreement, with the exception of
the Accrued Obligations and Accrued Benefits outlined in paragraph 2 above, are
in the nature of severance payments and are not in the nature of a penalty. Such
amounts are inclusive, and in lieu of any, amounts payable under any other
salary continuation or cash severance arrangement of the Company and to the
extent paid or provided under any other such arrangement shall be offset from
the amount due hereunder. The Company’s obligation to make payments provided for
in this Agreement and otherwise perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Company may have against the Executive or others. In no
event shall the Executive be obligated to seek other employment or to take any
action by way of mitigation of the amounts payable to the Executive under any
provision of this Agreement and such amounts shall not be reduced whether or not
the Executive obtains other employment.

9. Legal and Other Fees and Expenses. In the event that a claim for payment or
benefits under this Agreement is disputed, the Company shall pay all reasonable
attorney, accountant and other professional fees and reasonable expenses
incurred by Executive in pursuing such claim, provided Executive is successful
with regard to a material portion of his claim.

10. Miscellaneous.

a. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida without reference to principles
of conflict of laws.

b. Entire Agreement/Amendments. In the event of a Change in Control, this
Agreement supersedes (i) all severance and termination payments and benefits
under any agreements entered into between the Executive and the Company on or
prior to the date hereof (“Other Agreement”), (ii) all severance plans or
policies of the Company, and (ii) all confidentiality, non-compete and
non-solicitation provisions under any agreements entered into by and between the
Executive and the Company prior to the date hereof. This Agreement does not
affect any deferred compensation agreements, non-qualified retirement plans, or
any other agreements entered into by the parties. For the avoidance of doubt,
Executive shall not be entitled to any payments of benefits under any Other
Agreement if the Executive receives payments or benefits under this Agreement
(other than the excise tax-gross up provided for in Section 3 of this
Agreement). There are no restrictions, agreements, promises, warranties,
covenants or undertakings between the parties with respect to the subject matter
herein other than those expressly set forth herein and therein. This Agreement
may not be altered, modified, or amended except by written instrument signed by
the parties hereto.

c. No Waiver. The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement. Any such
waiver must be in writing and signed by Executive or an authorized officer of
the Company, as the case may be.

d. Assignment. This Agreement shall not be assignable by Executive. This
Agreement shall be assignable by the Company only to an entity which is owned,
directly or indirectly, in whole or in part by the Company or by any successor
to the Company or an acquirer of all or substantially all of the assets of the
Company or all or substantially all of the assets of a group of subsidiaries and
divisions of the Company, provided such entity or acquirer promptly assumes all
of the obligations hereunder of the Company in a writing delivered to Executive
and otherwise complies with the provisions hereof with regard to such
assumption. Upon such assignment and assumption, all references to the Company
herein shall be to the assignee entity or acquirer, as the case may be.

e. Successors; Binding Agreement; Third Party Beneficiaries. This Agreement
shall inure to the benefit of and be binding upon the personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees, legatees and permitted assignees of the parties hereto. In the event
of the Executive’s death while receiving amounts payable pursuant to this
Agreement, any remaining amounts shall be paid to Executive’s estate.

f. Communications. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (i) when faxed or delivered, or (ii) two
(2) business days after being mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed to the respective
addresses set forth on the initial page of this Agreement, provided that all
notices to the Company shall be directed to the attention of the Secretary of
the Company, or to such other address as any party may have furnished to the
other in writing in accordance herewith. Notice of change of address shall be
effective only upon receipt.

g. Withholding Taxes. The Company may withhold from any and all amounts payable
under this Agreement such Federal, state and local taxes as may be required to
be withheld pursuant to any applicable law or regulation.

h. Survivorship. The respective rights and obligations of the parties hereunder,
including without limitation Section 4 hereof, shall survive any termination of
Executive’s employment to the extent necessary to the agreed preservation of
such rights and obligations.

i. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

j. Headings. The headings of the sections contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

JACUZZI BRANDS, INC.

By:
Name: Steven C. Barre
Title: Senior Vice President, General Counsel

and Secretary

EXECUTIVE

Robert G. Hennemuth

